DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Office Action
The ‘Response to Office Action’, filed on 27 January 2021, has been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 2, 10, and 20 are canceled.
	Accordingly, claims herein under examination are claims 1, 3, 4-9, 11-19, and 21-23.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 102, U.S. Patent Application Publication No. 2015/0089681’
	The ‘Response to Office Action’ (pages 6-8), filed on 27 January 2021, alleges/argues: 1) the British priority application (GB Appl. 130674.3), for which U.S. Patent Application Publication No. 2015/0089681 claims priority to, does not describe the subject matter relied upon in the 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

U.S. Patent Application Publication No. 2012/0164689 further in view of U.S. Patent No. 10,266,850
Claims 1, 3, 4-9, 11-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0164689 (see attached ‘PTO-892’; herein “Fujii”) above, and further in view of U.S. Patent No. 10,266,850 (see ‘Information Disclosure Statement’, filed on 07 January 2021; herein “Doudna”).  It should be recognized that USPAT ‘850 via the filing of the U.S. Patent Application No. 13/842,859, which is before 29 May 2013 (the earliest filing date of the instant application).
The instant claims are drawn to a method comprising the steps of: a) contacting a sample comprising fragmented DNA with mutant Cas9 protein having inactivated nuclease activity (D10, H840) to thereby produce a Cas9-fragment complex; and b) isolating the complex.
Fujii discloses methods for isolating genomic DNA regions (Abstract).
Regarding claims 1, 4, 11, 12, and 21-23, Fujii provides for the isolation of any genomic region by fragmenting genomic DNA, wherein genomic DNA is brought into contact with an exogenous molecule having at least a DNA-binding domain, the genomic DNA is fragmented, and complexes are formed between the exogenous molecule and the DNA fragments (Abstract; Paragraphs [0025]-[0031], [0056] and [0061]-[0083]), whereby Fujii provides the following with respect to the fragmentation of the genomic DNA:
“Examples of the method for fragmentation include digestion of the genomic DNA with a restriction enzyme(s), partial degradation (partial cleavage) of the genomic DNA with deoxyribonuclease (endonuclease), and physical cleavage of the genomic DNA by sonication.” (Paragraph [0074])

Fujii provides for the isolation of formed complexes (Id.; and Paragraphs [0030], [0050], and [0078]).
Regarding claims 5-7 and 9, Fujii provides for the utilization of various affinity tags and capture agents (e.g., antibody) for the exogenous molecule along with complex formed (Paragraphs [0004], [0030], [0061], [0063]-[0065], [0079], [0080]-[0081], and [0084]-[0085]).
Regarding claims 13-18, Fujii provides for canceling the complex interactions (i.e., releasing) for in order to identify DNA by sequencing, polymerase chain reaction, etc. (Paragraphs [0072] and [0083]).

Regarding claims 1, 3, 4, 8, 12, and 22, Doudna discloses methods for utilizing Cas9 mutants (e.g., D10A and H840A) along with corresponding guide RNAs having at least 8 complementary bases to the target DNA for site-specific cleavage (i.e., fragmentation) of the target DNA (Col. 2, line 26 to Col. 4, line 21; Col. 90, lines 36-63; Col. 98, line 20 to Col. 101, line 44; Col. 116, line 41 to Col. 117, line 44; and Col. 158, lines 10-47; FIG. 10).  Doudna indicates mutant Cas9 functions in the disclosed site-directed applications (Col. 148, line 16 to Col. 149, line 27; and Figs. 53 A-C).
Regarding claims 5-7 and 9, Doudna provides for the utilization of various affinity tags and capture agents (e.g., antibody) to specifically bind to the Cas9 protein (Col. 98, line 20 to Col. 101, line 44; Col. 129, lines 61-67; Col. 131, lines 30-67; and FIG. 29).
Regarding claims 13-18, Doudna provides for the release of the DNA fragment from the complex in order to perform DNA sequencing, PCR amplification (Col. 117, line 45 to Col. 118, line 7; Col. 132, lines 1-18; and FIG. 10).
Regarding claim 19, Doudna provides for the utilization of molecular barcodes for source identification (Col. 134, lines 18-43).

Accordingly, Fujii further in view of Doudna renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07 January 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636